Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9-12 are objected to because of the following informalities:  Claim 9 recites a “phosphor has a multilayer structure in which a characteristic on an additive differs in respective layers,” and appears to contain a typographical error and should read, -- phosphor has a multilayer structure in which a characteristic [[on]] of an additive differs in respective layers --. 
Claims 10-12 also contain the same typographical error. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4, 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/081324A1 (Jung) (note: all references are made to corresponding US2018/0321389) in view of US 2018/0306934 (Yang).
Regarding claim 1, Jung discloses a radiation monitor (figure 1) comprising:
a radiation detecting unit (element 1) including a phosphor that emits light responsive to incident radiation (element 1 includes a scintillator element 4, or phosphor, which emits light in response to incident radiation from element 11);
an optical fiber (element 12) that transmits the light emitted from the phosphor of the radiation detecting unit (element 12 is an optical fiber for directing light from element 4 to the photodetector element 7);
a photodetector (element 7) that converts single photons, the single photons making up the light transmitted from the optical fiber, to electrical pulse signals (element 7 is a photodetector that detects the photons and converts the detected light into signal);
a counter (element 27) that counts the electrical pulse signals converted by the photodetector (see paragraph [0105] discloses that the processing unit element 27 receives the electrical pulses counted by the analyzer element 10 which corresponds to the sum of the single photons detected);
a database configured to associate counting rates of electrical pulse signals with dose rates of radiation (see paragraph [0131] discloses determining the dose based on the detected intensity, element Itotal, and a database of constants, element 28); and
an arithmetic section (element 10) configured to convert a counting rate of electrical pulse signals, the counting rate having been counted by the counter, to a dose rate of radiation by using the database (see paragraph [0131]), wherein
the phosphor contains an additive that emits photons when energy is applied (see paragraph [0051] discloses a NaI phosphor with a thallium dopant, which emits photons when irradiated).
Jung does not disclose that the additive has a concentration gradient. 
Yang discloses a conventional NaI(Tl) scintillator for detecting radiation including a phosphor NaI doped with Tl (see paragraph [0029]) and discloses a non- uniform distribution of the dopant, Tl/Li in the phosphor NaI, see also claim 9) which is a phosphor with and additive that has a concentration gradient. Yang teaches that the non-uniform distribution or gradient of the dopant or additive is a result of the growth of the phosphor/luminescent material.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Jung with the invention as disclosed by Yang in order to improve the energy resolution of the phosphor/luminescent material (see paragraph [0065] of Yang).
Regarding claim 4
Regarding claim 5, Jung in view of Yang discloses the radiation monitor according to claim 1, wherein Jung further discloses the phosphor has a prismatic shape (see paragraph [0053] discloses a parallelpipedic shape which is a type of prism).
Regarding claim 13, Jung in view of Yang discloses the radiation monitor according to claim 1, Jung further disclosing:
an optical filter that attenuates the light transmitted from the optical fiber (element 13 is an attenuator that attenuates the light from optical fiber element 12), wherein the optical filter is interposed between the optical filter and the photodetector (attenuator element 13 is located between optical fiber element 12 and photodetector element 7).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Yang further in view of US 2018/0011203(Katayama).
Regarding claim 2, Jung in view of Yang discloses the radiation monitor according to claim 1, and Jung further teaches that the scintillator is in the shape of a sheet, cylindrical or paralellpipedic shape (see paragraph [0053]) but does not disclose that the phosphor has a spherical shape.
Katayama discloses a conventional radiation monitor including a cylindrical shaped scintillator (see figure 4) and further teaches that the scintillator can also be a spherical shape (see paragraph [0039]). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Jung and Yang with the invention disclosed by Katayama as it would merely result in a simple substitution of one known element (cylindrical shaped scintillator of Jung and Yang) for another (spherical shape scintillator of Katayama) to yield predictable results.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Yang further in view of US 2006/0273258 (Kastalsky).
Regarding claim 3, Jung in view of Yang disclose the radiation monitor according to claim 1, and Jung further teaches that the scintillator is in the shape of a sheet, cylindrical or paralellpipedic shape (see paragraph [0053]) but does not disclose that the phosphor has a hemispherical shape.
Kastalsky discloses a conventional radiation monitor including a hemispherical shaped scintillator (see paragraph [0045]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Jung and Yang with the invention disclosed by Kastalsky as it would merely result in a simple substitution of one known element (cylindrical shaped scintillator of Jung and Yang) for another (hemispherical shape scintillator of Kastalsky) to yield predictable results.
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of US8,405,035 (Nargarkar).
Regarding claim 9, Jung discloses a radiation monitor (figure 1) comprising: 
a radiation detecting unit (element 1) including a phosphor that emits light responsive to incident radiation (element 1 includes a scintillator element 4, or phosphor, which emits light in response to incident radiation from element 11); 
an optical fiber (element 12) that transmits the light emitted from the phosphor of the radiation detecting unit (element 12 is an optical fiber for directing light from element 4 to the photodetector element 7);
a photodetector (element 7) that converts single photons, the single photons making up the light transmitted from the optical fiber, to electrical pulse signals (element 7 is a photodetector that detects the photons and converts the detected light into signal);
a counter (element 27) that counts the electrical pulse signals converted by the photodetector (see paragraph [0105] discloses that the processing unit element 27 receives the electrical pulses counted by the analyzer element 10 which corresponds to the sum of the single photons detected); 3New U.S. Patent Application Atty Docket No.: ISO-12781 
a database configured to associate counting rates of electrical pulse signals with dose rates of radiation (see paragraph [0131] discloses determining the dose based on the detected intensity, element Itotal, and a database of constants, element 28); and 
an arithmetic section configured to convert a counting rate of electrical pulse signals, which has been counted by the counter, to a dose rate of radiation by using the database (see paragraph [0131]).
Jung does not discloses that the phosphor has a multilayer structure in which is a characteristic of an additive differs in respective layers.
Nargarkar discloses conventional scintillator/phosphor (Figure 10C) that has a multilayer structure (elements 130/132,134) in which a characteristic of an additive differs in respective layers (column 17, line 58- column 18, line 4, discloses that each of the layers has the same scintillator composition but different dopant concentrations in each layer). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Jung with the conventional scintillator of Nargarkar as it would result in increased detection efficiency and scintillation response (see column 13, lines 1-15 of Nargarkar).
Regarding claim 10, Jung in view of Nargarkar discloses the radiation monitor according to claim 9, Nargarkar further discloses wherein the characteristic of the additive is an element species of the additive (see column 4, lines 6-19, discloses that the dopant is a one of Ce, Pr, Tb or Eu, which are element species).
Regarding claim 11, Jung in view of Nargarkar discloses the radiation monitor according to claim 9, Nargarkar further discloses the characteristic of the additive is a concentration of the additive 
Regarding claim 12, Jung in view of Nargarkar discloses the radiation monitor according to claim 9, Nargarkar further discloses the characteristic of the additive is a density distribution of the additive (column 17, line 58- column 18, line 4, discloses that each of the layers has the same scintillator composition but different dopant concentrations in each layer, thus each layer has a different density distribution of additive or dopant.
Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Yang further in view of US 2009/0026375 (Doshi).
Regarding claim 14, Jung in view of Yang discloses the radiation monitor according to claim 1, Jung further discloses comprising:
at least one radiation detecting unit (element 1); and
at least one optical fiber (element 12) wherein the arithmetic section (element 10) is configured to convert to dose rates of radiation to a plurality of different positions (see paragraph [0131]).
Jung in view of yang does not disclose that the radiation monitor includes at least a first optical fiber and a second optical fiber.
Doshi discloses a conventional radiation detector (figure 1) including a scintillator or phosphor (element 12) an optical fiber (see element 14) comprising a first optical fiber and a second optical fiber (plurality of element 14) connected to a position sensitive photosensor (element 16).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Jung and Yang with the plurality of optical fibers disclosed by Doshi, in order to increase detection accuracy by detecting the position of the detected radiation.
Regarding claim 15, Jung in view of Yang further in view of Doshi discloses the radiation monitor according to claim 14, and Doshi further discloses: 
a light selecting device is a detector configured to select, as the light from which the photodetector is to acquire the electrical pulse signals (element 16 is  a photosensor that receives the light and is capable of being selected), one of light transmitted from the first optical fiber and light transmitted from the second optical fiber (light from one fiber reaches a respective element 16 and light from another fiber reaches a second photosensor element 16(, and a control section configured to control the light selecting device (detection/readout is controlled).
Regarding claim 16, Jung in view of Yang further in view of Doshi discloses the radiation monitor according to claim 15, Jung further discloses:
an optical filter (element 13) that attenuates the light, wherein the optical filter is interposed between the light selecting device (element 12) and the photodetector (element 7).
Regarding claim 17, Jung in view of Yang further in view of Doshi discloses the radiation monitor according to claim 15, and Doshi further discloses:
An optical filter (element 13) to attenuate light and is interposed between the optical fiber (element 12) and the light selecting device (element 16).
Jung, Yang and Doshi does not disclose a separate optical filter for each of the first and second optical fibers and light selecting devices.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the single filter/single fiber/single light selecting device of Jung and apply the configuration to all of the fibers as disclosed by Jung, Yang and Doshi, in order to reduce erroneous radiation from being detected by applying a filter to each fiber that is detecting radiation. 

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, none of the prior art of record specifies or makes obvious a radiation monitor namely, wherein the additive has a concentric concentration gradient, in combination with the other claimed elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2884